Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:

1. A system comprising a processor, memory, and a random number generator (“RNG”), the system being configured to control an electronic gaming machine (“EGM”) by performing operations, the operations comprising:
receiving user input, via a user interface of the EGM, identifying a wager amount selected by a player of a reel game that includes a progressive jackpot award;
determining, using the RNG, a random number;
determining, based at least in part on the random number, whether the player wins the progressive jackpot award;
in response to determining to present the progressive jackpot award, selecting a multiplier value to apply to a current value of the progressive jackpot award, wherein the multiplier value is selected based upon the wager, from a plurality of multiplier values each associated with a respective wager amount and stored in the memory;
generating a jackpot amount by applying the multiplier value to the progressive jackpot award, wherein the jackpot amount is in compliance with a uniform expected percentage with respect to the wager amount, wherein the uniform expected percentage is the same across each respective wager amount and is implemented based at least in part upon the selection from the plurality of multiplier values; and
outputting, from the system, an indication of the jackpot amount.
The above underlined portion of representative claim 1 recites a judicial exception because they are certain methods of organizing activity as it is rules for conducting a wagering game.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Outputting an indication of the jackpot amount, as well as claim 17 limitations of “displaying on one or more display screens of the EGM…” is extra-solution activity as this extra solution activities are well known data gathering and data output (see MPEP 2106.05(g))
A processor, memory, and receiving of user input is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
Outputting an indication of the jackpot amount, as well as claim 17 limitations of “displaying on one or more display screens of the EGM…” is extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), thus they do not amount to significantly more than the abstract idea.
A processor, memory, and receiving of user input is does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-11, 13-16, and 18-20 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10832524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed towards similar subject matter with different scopes of invention
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that the claims are not directed towards rules for a wagering game, as there is receipt of a user input and outputting of an award.  Examiner agrees that these steps are not abstract, these limitations were not underlined as part of the abstract idea, and were rejected as part of step 2A prong two, and step 2B of the 101 analysis.
Applicant argues that a user could not determine a random number using an RNG, however a user could mentally think of a random/pseudo random number, or alternatively could mentally read the results of a variety of randomizers such as a flip of a coin or a dice or a card.
Applicant further argues that the claims overcome the 101 under step 2A prong two as an improvement to the technology of electronic gaming.  However, the improvement must be a limitation which was not found to be abstract under step 2A prong one (the non-underlined portions of representative claim 1 set forth above).  Examiner agrees that the “in response to determining…” and “generating a jackpot amount…” limitations in combination with the remainder of the claim recites a novel concept, however these limitations were found to be abstract, and are thus not considered as additional elements under step 2A prong two.
Applicant argues that in step 2B the limitations should be considered both individually and as an ordered combination, arguing that the combination of steps is not well understood routine and conventional.  However the limitations which are not abstract is merely taking the abstract concept and adding mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  These limitations have a high level of generality of “a processor” “a memory” etc.  The second limitations were well known data gathering and data output (see MPEP 2106.05(g)).  These limitations have been also claimed with a high level of generality of (representative claim 1) “a user input via a user interface” and “outputting from the system”.  These types of limitations are activities which were found by the courts to not amount to significantly more than the abstract idea.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715